ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_03_EN.txt.                      391




                                 DECLARATION OF JUDGE GREENWOOD



                        1. Although Guinea has brought this case in the exercise of its right of
                     diplomatic protection, the case is in substance about the human rights of
                     Mr. Diallo. The damages which the Court has ordered the Democratic
                     Republic of the Congo (“the DRC”) to pay to Guinea are calculated by
                     reference to the loss suffered by Mr. Diallo and are intended for his ben-
                     efit, not that of the State. As the Court held in its 2010 Judgment,
                     (Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic of the
                     Congo), Merits, Judgment, I.C.J. Report 2010 (II), p. 692), the DRC
                     committed serious violations of Mr. Diallo’s human rights. He was
                     unlawfully and arbitrarily detained and expelled from the country in
                     which he had long been resident without any semblance of due process
                     and without being given the opportunity to wind up his affairs before he
                     was forced out of the country. In accordance with long‑established legal
                     principle, there can thus be no doubt that the DRC must compensate for
                     the loss and damage which those unlawful acts caused Mr. Diallo. The
                     Parties having failed to agree upon the amount of compensation, Guinea
                     now seeks a total of more than US$11.5 million. The Court has ordered
                     the DRC to pay US$95,000, a sum amounting to less than one per cent of
                     that claim. It is important to be clear about why Guinea has recovered
                     what seems at first sight to be so little.


                        2. The first reason can be found in the Court’s two earlier Judgments
                     in 2007 and 2010. In its Judgment of 24 May 2007 (Ahmadou Sadio Diallo
                     (Republic of Guinea v. Democratic Republic of the Congo), Preliminary
                     Objections, Judgment, I.C.J. Reports 2007 (II), p. 582), the Court held
                     that Guinea lacked standing to claim in respect of alleged infringements
                     of the rights of Mr. Diallo’s two companies, Africom-Zaire and Africon-
                     tainers-Zaire (see ibid., pp. 614-616, paras. 86-94). In its Judgment of
                     30 November 2010 (Ahmadou Sadio Diallo (Republic of Guinea v. Demo‑
                     cratic Republic of the Congo), Merits, Judgment, I.C.J. Report 2010 (II),
                     p. 693), the Court rejected Guinea’s claims for violation of Mr. Diallo’s
                     rights as associé in the companies (see ibid., pp. 673-690, paras. 99‑159).
                     Both of these rulings were based on an application of the principle in
                     Barcelona Traction, Light and Power Company, Limited (Belgium v.
                     Spain) (Second Phase, Judgment, I.C.J. Reports 1970, p. 35). At the heart
                     of the Barcelona Traction principle is the elementary proposition that the
                     rights, assets and liabilities of a limited company are separate and distinct
                     from those of its shareholders and that a State exercising diplomatic pro-
                     tection of a shareholder may claim only in respect of the rights of the

                     71




6 CIJ1032.indb 138                                                                                   26/11/13 09:37

                     392 	         ahmadou sadio diallo (decl. greenwood)

                     shareholder, not those of the company. In its Memorial in the present
                     phase, however, Guinea sought US$4.36 million in compensation for
                     what it claimed was the diminution of the value of Mr. Diallo’s share-
                     holding in the companies. Although couched in different language, this
                     claim is in substance the same as the claims already rejected by the Court
                     and thus has to be dismissed.

                        3. The second reason for the comparatively small sum recovered by
                     Guinea lies in the lack of evidence presented in support of the claim for
                     material damage allegedly sustained by Mr. Diallo. Guinea claimed in
                     excess of US$7 million for loss of earnings and loss of Mr. Diallo’s per-
                     sonal property. For Guinea to succeed in that claim, it had to produce
                     evidence which demonstrated that Mr. Diallo had sustained the loss
                     claimed and that that loss had been caused by the unlawful acts of the
                     DRC. Guinea has not, however, produced any evidence to that effect. If
                     one takes the claim for loss of earnings, there is no evidence whatsoever
                     of what Mr. Diallo was earning prior to, or following, his detention and
                     expulsion from the DRC. If, as Guinea maintains, he was being paid a
                     substantial salary as gérant of the two companies prior to his arrest, then
                     that fact would have been recorded in the accounts of the companies and,
                     presumably, have been reflected in Mr. Diallo’s bank account records and
                     tax records. Guinea has produced none of these documents. Nor has
                     Guinea suggested that they no longer exist or are not accessible to
                     Mr. Diallo, whereas Guinea has produced considerable numbers of docu-
                     ments from the two companies regarding other aspects of the case.

                        4. Indeed, as the Judgment records (at paras. 42-43), such evidence as
                     there is suggests that, at least by 1995, Mr. Diallo was not in receipt of
                     the income which Guinea now asserts he was receiving and that the two
                     companies were in no position to pay him such an income. In the pre-
                     liminary objections phase of the case, Guinea asserted, in marked con-
                     trast to the position which it now takes, that Mr. Diallo was “already
                     impoverished” before he was detained by the DRC. In particular, Guinea
                     submitted a certificate obtained by Mr. Diallo on 12 July 1995, i.e., some
                     four months before he was first detained, in which he was “declared tem-
                     porarily destitute, insolvent and lacking any means of subsistence”. In the
                     present phase of the proceedings, Guinea has sought to minimize the sig-
                     nificance of this document but I do not think it can so easily be dismissed.
                     If it was an honest and accurate statement of Mr. Diallo’s affairs, then he
                     was not receiving an income from his companies before he was detained
                     and could not, therefore, have lost that income as a consequence of his
                     detention ; if it was not an honest and accurate statement, then it would
                     appear to have been obtained by fraud, in which case it raises serious
                     questions about whether any reliance can be placed upon assertions ema-
                     nating from Mr. Diallo about his income or assets. In addition, the
                     ­evidence before the Court at the merits phase of the case establishes that
                      both companies had ceased trading activities several years before

                     72




6 CIJ1032.indb 140                                                                                  26/11/13 09:37

                     393 	          ahmadou sadio diallo (decl. greenwood)

                     Mr. Diallo was arrested and expelled, so that it would be surprising, to
                     say the least, if they had been paying him a salary of US$300,000 a year
                     in 1995.
                        5. In these circumstances, I believe the Court had no option but to
                     dismiss Guinea’s claim for loss of earnings. It is not a case in which the
                     Court would have been justified in making an award based on equitable
                     considerations. I accept that such considerations may have a role in
                     claims for material damage where the claimant is unable to produce evi-
                     dence. However, that is not the case here. Guinea has produced evidence
                     regarding the finances of both Mr. Diallo and the two companies but it is
                     evidence which undermines, rather than sustains, its claim. Equitable
                     principles should not be used to make good the shortcomings in a clai-
                     mant’s case by being substituted for evidence which could have been pro-
                     duced if it actually existed : equity is not alchemy.


                        6. With one qualification, the same is true of the claim for the alleged
                     loss of Mr. Diallo’s personal effects. Most of this claim related to a num-
                     ber of valuable items, such as works of art or jewellery, allegedly taken
                     from Mr. Diallo’s apartment. Yet there is no evidence that Mr. Diallo
                     ever owned such items, that they were in his apartment at the time of his
                     expulsion or that they were lost as a result of that expulsion. Neverthe-
                     less, it is clear from the record that Mr. Diallo was expelled without being
                     given the opportunity to take care of his personal property and that no
                     attempt was made by the DRC to safeguard his apartment. In these cir-
                     cumstances, I accept that some loss must have been sustained and have
                     voted in favour of the award of US$10,000 in respect of that head of
                     claim.


                        7. That leaves the claim for non-material or moral damage. An award of
                     compensation is plainly required under this heading. The Judgment
                     (at para. 18) cites the opinion of the umpire in the Lusitania cases (United
                     Nations, Reports of International Arbitral Awards, Vol. VII, p. 32) that
                     injury for such damage is recoverable in international law. That opinion
                     adds that “[s]uch damages are very real, and the mere fact that they are
                     difficult to measure or estimate by money standards makes them none the
                     less real” (ibid., p. 40). The nature of such damage means that specific evi-
                     dence cannot be required and that the assessment of compensation can only
                     be based upon equitable principles. Nevertheless, just as the damages are no
                     less real because of the difficulty of estimating them, so the determination of
                     compensation should be no less principled because the task is difficult and
                     imprecise. What is required is not the selection of an arbitrary figure but the
                     application of principles which at least enable the reader of the judgment to
                     discern the factors which led the Court to fix the sum awarded. Moreover,
                     those principles must be capable of being applied in a consistent and cohe-
                     rent manner, so that the amount awarded can be regarded as just, not

                     73




6 CIJ1032.indb 142                                                                                     26/11/13 09:37

                     394 	         ahmadou sadio diallo (decl. greenwood)

                     merely by reference to the facts of this case, but by comparison with other
                     cases.

                         8. As this is the first occasion on which the Court has had to assess
                      damages since the Corfu Channel case (United Kingdon v. Albania)
                      (Assessment of the Amount of Compensation, Judgment, I.C.J. Reports
                      1949, p. 171), it is entirely appropriate that the Court, recognizing that
                      there is very little in its own jurisprudence on which it can draw, has made
                      a thorough examination of the practice of other international courts and
                      tribunals, especially the main human rights jurisdictions, which have
                      extensive experience of assessing damages in cases with facts very similar
                      to those of the present case. International law is not a series of fragmented
                      specialist and self‑contained bodies of law, each of which functions in
                      isolation from the others ; it is a single, unified system of law and each
                      international court can, and should, draw on the jurisprudence of other
                      international courts and tribunals, even though it is not bound necessarily
                      to come to the same conclusions.
                         9. A study of those judgments, however, shows that the sums awarded
                      for moral damage are usually quite small. A few examples must suffice.
                      So far as detention is concerned, the European Court of Human Rights
                      in Al-Jedda v. United Kingdom (Grand Chamber, application No. 27021/08,
                     judgment No. 27021/08) considered a figure of €25,000 (equivalent to
                     approximately US$36,000 at the rate of exchange on the date of that
                     judgment) sufficient for a detention which lasted more than three years
                     (judgment of 7 July 2011, 147 International Law Reports 107). In Lupsa v.
                     Romania (application No. 10337/04, judgment of 8 June 2006), the same
                     Court considered that a sum of €15,000 (approximately US$19,000 at the
                     rate of exchange on the date of that judgment) was equitable in respect of
                     both moral and material damage in the case of a man who was unlawfully
                     expelled from the respondent State after residing there for fourteen years,
                     during which he had founded a family and established a business in the
                     country. The Inter‑American Court of Human Rights in Gutiérrez-­
                     Soler v. Colombia (judgment of 12 September 2005) awarded US$100,000
                     to a man who had been tortured into signing a false confession, persecuted
                     for an offence he had not committed and separated from his family for so
                     long that he lost all contact with his child for several years. It is also
                     ­instructive to look at the case of M/V “Saiga” (No. 2) (Saint Vincent and
                      the Grenadines v. Guinea) (judgment of 1 July 1999, 120 International
                      Law Reports 143) before the International Tribunal for the Law of the
                      Sea. In that case, Guinea argued that compensation for moral damage in
                      relation to unlawful detention should not exceed US$100 per day. While
                      that figure seems to have been derived from arbitral awards given several
                      decades earlier, it stands in marked contrast to the sums claimed by Gui-
                      nea in the present case.




                     74




6 CIJ1032.indb 144                                                                                    26/11/13 09:37

                     395 	          ahmadou sadio diallo (decl. greenwood)

                        10. I have no doubt that the treatment accorded to Mr. Diallo by the
                     DRC was a serious violation of his human rights which caused substan-
                     tial moral damage. Four factors seem to be relevant in assessing damages
                     for this violation. First, Mr. Diallo was detained for a total of 72 days,
                     without any semblance of due process or even explanation. Secondly, he
                     was arbitrarily expelled. This breach is more serious than most cases of
                     expulsion, because the DRC was the country in which Mr. Diallo had
                     made his home and his career for over thirty years — almost the whole of
                     his adult life — and in which he had a respected place in business and in
                     society. Thirdly, in its 2010 Judgment, the Court found that Mr. Diallo’s
                     expulsion was designed to prevent him from pursuing litigation on behalf
                     of his two companies (I.C.J. Reports 2010 (II), p. 669, para. 82). Although
                     I did not agree with that conclusion (see pp. 720-723, paras. 18-23 of the
                     joint declaration of Judge Keith and myself), the Court having made that
                     finding, it is plainly a factor which has to be taken into account in the
                     assessment of damages. Lastly, it seems to me appropriate that the award
                     of damages reflects the fact that there has been a considerable delay since
                     the events in question. Mr. Diallo was detained in 1995 and expelled from
                     the DRC at the beginning of 1996 ; it is now more than sixteen years later.
                     There are various explanations for that delay (including Guinea’s request
                     for an extension of time for filing its pleadings) but I accept that the delay
                     is an aggravating factor. All of these factors sustain the finding that
                     Mr. Diallo’s treatment caused him suffering, humiliation and loss of
                     reputation and justify a substantial award in respect of moral damage.



                       11. Nevertheless, the sum awarded by the Court in respect of moral
                     damage is higher than might be expected when one bears in mind the
                     sums awarded by other international courts and tribunals, especially
                     those with the most extensive experience of determining compensation for
                     violations of human rights. I would therefore have been inclined to award
                     a somewhat smaller sum than that determined by the Judgment. I have
                     not voted against paragraph 61 (1) of the Judgment, because my diffe-
                     rence with the conclusions reached by the Court is one of degree, rather
                     than principle. Nevertheless, I feel compelled to note that this case is very
                     far from being one of the gravest cases of human rights violations. If
                     US$85,000 is an appropriate sum to compensate for Mr. Diallo’s moral
                     damage, the sum which is required in a case where, for example, a person
                     has been tortured or forced to witness the murder of family members
                     would have to be several magnitudes higher.

                                                          (Signed) Christopher Greenwood.




                     75




6 CIJ1032.indb 146                                                                                    26/11/13 09:37

